

116 S4501 IS: Strategic Global Supply Chains Act of 2020
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4501IN THE SENATE OF THE UNITED STATESAugust 6, 2020Ms. Hassan (for herself and Mr. Toomey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require reports on, and the coordination of trade policy with respect to, articles that may be needed to respond to the COVID–19 pandemic.1.Short titleThis Act may be cited as the Strategic Global Supply Chains Act of 2020.2.Reports by International Trade Commission on articles needed to respond to COVID–19 pandemic(a)In generalNot later than 60 days after the date of the enactment of this Act, and every 60 days thereafter, the United States International Trade Commission shall submit to Congress and make available to the public a report that identifies articles that may be needed to respond to the coronavirus disease 2019 (commonly known as COVID–19) pandemic. (b)Information requiredEach report required by subsection (a) shall provide, with respect to each article identified in the report, the following:(1)The 10-digit statistical reporting number of the Harmonized Tariff Schedule of the United States under which the article is classifiable.(2)A legal description of the article.(3)The rate of duty applicable to the article under the column 1 general rate of duty column of that Schedule.(4)Any special or additional duty imposed with respect to the article.(5)With respect to any duty described in paragraph (4):(A)The date on which that duty was imposed.(B)The authority under which that duty was imposed.(C)Whether the duty has been suspended and, if so, the date of the suspension and how long the suspension is scheduled to last.(6)The total rate of duty applicable to the article, including any special or additional duty described in paragraph (4).(7)The major countries of origin for the article.(8)The import value of the article imported from each country described in paragraph (7) for the 2 calendar years preceding submission of the report.(c)Searchable formatThe Commission shall provide each report required by subsection (a) to Congress, and post each such report on a publicly accessible internet website of the Commission, in a format that permits the report to be sorted by the categories of information required under subsection (b).3.Coordination of trade policy likely to affect United States supply of articles needed to respond to COVID–19 pandemicIn developing trade policy likely to affect the United States domestic supply of any article identified by the United States International Trade Commission in the most recent report required by section 2, the United States Trade Representative shall consult with the Secretary of Health and Human Services, the Secretary of Defense, and the Administrator of the Federal Emergency Management Agency.4.TerminationThe requirements of sections 2 and 3 terminate on December 31, 2022.